                     Case 20-11218-MFW         Doc 5    Filed 05/23/20      Page 1 of 1




                            IN THE UNITED STATES BANKRUPTCY COURT
                                 FOR THE DISTRICT OF DELAWARE

                                                           )
 In re:                                                    ) Chapter 11
                                                           )
 THE HERTZ CORPORATION, et al.,                            ) Case No. 20-11218 (MFW)
                                                           )
                           Debtors.                        ) (Joint Administration Requested)
                                                           )

                          MOTION AND ORDER FOR ADMISSION PRO HAC VICE

           Pursuant to Local Rule 9010-1 and the below certification, counsel moves the admission pro hac
vice of Adam J. Goldberg of Latham & Watkins LLP to represent Barclays Bank PLC, as Prepetition Agent.

   Dated: May 23, 2020                            /s/ Derek C. Abbott
                                                  Derek C. Abbott (No. 3376)
                                                  MORRIS, NICHOLS, ARSHT & TUNNELL LLP
                                                  1201 North Market Street
                                                  Wilmington, Delaware 19801
                                                  Telephone: (302) 658-9200
                                                  Email: dabbott@mnat.com


                 CERTIFICATION BY COUNSEL TO BE ADMITTED PRO HAC VICE

             Pursuant to Local Rule 9010-1, I certify that I am eligible for admission to this Court, am
admitted, practicing, and in good standing as a member of the Bar of the State of New York, and submit
to the disciplinary jurisdiction of this Court for any alleged misconduct which occurs in the
preparation or course of this action. I also certify that I am generally familiar with this Court’s Local
Rules and with the Revised Standing Order for District Fund effective September 1, 2016. I further
certify that the annual fee of $25.00 has been paid to the Clerk of the Court for the District Court.
Dated: May 23, 2020                               /s/ Adam J. Goldberg
                                                  Adam J. Goldberg
                                                  LATHAM & WATKINS LLP
                                                  885 Third Avenue
                                                  New York, New York 10022
                                                  Tel:   (212) 906-1200
                                                  Email: adam.goldberg@lw.com

                                      ORDER GRANTING MOTION

            IT IS HEREBY ORDERED that counsel’s Motion for Admission pro hac vice is granted.




    US-DOCS\115665669.1
